                   Case 1:20-cv-02594-JGK Document 33 Filed 07/07/20 Page 1 of 1
                                       AHMAD KESHAVARZ
                                                   Attorney at Law
16 C O U R T S T ., 26 T H F L O O R   W W W .N E W Y O R K C O N S U M E R A T T O R N E Y . C O M                        0
                                                                                                      Telephone: (718) 522-7900
B R O O K L Y N , NY 11 241 - 1 026     E-mail: ahmad@NewYorkConsumerAttorney.com                           Fax: (877) 496-7809

      July 6, 2020
                                                      Application granted.
      VIA ECF                                         SO ORDERED.
                                                                                              /s/ John G. Koeltl
      Honorable John G. Koeltl
                                                      New York, NY                              John G. Koeltl
      United States District Judge
                                                      July 6, 2020                                 U.S.D.J.
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

           Re: Motion to Seal Exhibit D [DE 31-4] to the First Amended Complaint [DE 31] and
           Replace with the Redacted Copy.
           Yains Ynoa, et al. v. Midland Funding LLC, et al., No. 1:20-cv-02594-JGK
      Dear Judge Koeltl:
            The undersigned represent Plaintiffs Yainis Ynoa and Iris Inoa in this suit against
      Defendants for their violations of the Fair Debt Collection Practices Act, and for related claims.
              Plaintiff’s counsel learned this morning that the version of Exhibit D [DE 31-4] to the
      First Amended Complaint [DE 31] that was uploaded on Friday, July 3, 2020, did not have the
      redactions we had inserted into the document. Attached to this letter is the correct copy of the
      exhibit with the redactions. We apologize for the error and request that the current Exhibit D [DE
      31-4] be sealed and stricken from the record and the enclosed version of the exhibit be
      substituted.
      Respectfully,
                /s/
      Ahmad Keshavarz
      cc: all counsel (via ECF)
      Enclosures as stated.




                                                                     1
